DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17th, 2021 has been entered.

Response to Amendment
The amendment filed November 17th, 2021 has been entered. Claims 1-2, 6, and 8-14 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and rejection previously set forth in the Final Office Action mailed September 17th, 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  “such that the stopper received is fixedly disposed therein” should be: “such that the stopper ––receiver–– is fixedly disposed therein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morgandi et al. (European Patent Application No. 1764021), hereinafter Morgandi; in view of Peng (WO 2012139488).
Regarding claim 1, Morgandi teaches a cleaner comprising: 
a suction portion to contact a surface to be cleaned (end 2b of rigid tubular element 2 can define a suction mouth or be connected to one, see Morgandi paragraph [0046]); 
a first extension pipe to be connected to the suction portion (rigid tubular element 2, see Morgandi fig. 14 and paragraph [0046]); and 
a second extension pipe to be rotatably coupled to the first extension pipe (rigid tubular element 1, see Morgandi fig. 14); 
a cleaner body to be connected to the second extension pipe, and having a driver which generates suction force to suck foreign objects contacted by the suction portion (machine body 300 houses suction means, see Morgandi fig. 16 and paragraph [0075]); and 

a lock configured to restrict or release rotation of the first and second extension pipes (locking device 6, see Morgandi paragraph [0069] and fig. 12), 
wherein the first and second extension pipes are configured to operate in: 
a first arrangement configured to allow the second extension pipe to be arranged in a longitudinal direction of the first extension pipe (first arrangement, see Morgandi fig. 14), and 
a second arrangement configured to allow the second extension pipe to rotate in a first direction from the first arrangement such that the first extension pipe and the second extension pipe are arranged to face each other (second arrangement, see Morgandi fig. 15).
Morgandi does not teach that the lock comprises: 
a locking button configured to be pushed; a stopper to be pushed by the locking button; and 	a stopper receiver configured to allow the stopper to be inserted therein such that the rotation of the first and second extension pipes are restricted, or configured to allow the stopper to be released therefrom such that restriction of the rotation of the first and second extension pipes are released; a stopper seating portion configured to extend from any one of the first and second extension pipes, to allow the stopper to be seated therein such that movement of the stopper is restricted in the pushed direction; and a receiver seating portion configured to extend from an other one of the first and second extension pipes such that the stopper received is fixedly disposed therein.
However, Peng teaches an extension pipe for a vacuum cleaner having a first pipe (21) and a second pipe (22) that rotate relative to each other (see Peng fig. 8-1), and that further comprises a link assembly (bending mechanism shown in Peng figs 3-7), the link assembly comprising: a lock (see Peng 
a locking button configured to be pushed (bending release button 47, see Peng fig. 3); 
a stopper to be pushed by the locking button (locking gear 4, see Peng fig. 3); and 
a stopper receiver configured to allow the stopper to be inserted therein such that the rotation of the first and second extension pipes are restricted, or configured to allow the stopper to be released therefrom such that restriction of the rotation of the first and second extension pipes are released (second ring gear 42); 
a stopper seating portion configured to extend from any one of the first and second extension pipes, to allow the stopper to be seated therein such that movement of the stopper is restricted in the pushed direction (first ring gear 41 is formed on end of pipe 21, see fig. 5); and 
a receiver seating portion configured to extend from an other one of the first and second extension pipes such that the stopper receiver is fixedly disposed therein (second ring gear 42 is formed on the end of pipe 22, see fig. 6),
wherein the stopper inserted in the stopper seating portion is configured to rotate with the one of the first and second extension pipes, and the stopper receiver fixedly disposed in the receiver seating portion is configure to rotate with the other one of the first and second extension pipes (locking gear 4 rotates with first ring gear 41 and associated pipe 21, see the paragraph on pages 4-5 of the included copy of Peng which starts "As shown in Figs. 3-6, the bending mechanism includes...").
It would have been obvious to a person having ordinary skill in the art at the time of the invention to integrate the lock of Peng into the device of Morgandi, as doing so represents the simple substitution of one known element (the lock of Peng), for another (the lock of Morgandi) to obtain predictable results.

claim 2, Morgandi in view of Peng teaches the cleaner according to claim 1. Morgandi also teaches that the first and second extension pipes are configured to further operate in: a third arrangement configured to rotate in a second direction opposite to the first direction from the first arrangement (Morgandi shows three arrangements at different rotations: one where the angle between the pipes is less than 180 degrees, see Morgandi fig. 11; one where the angle between pipes is 180 degrees, see Morgandi fig. 14; and one where the angle between pipes is greater than 180 degrees in Morgandi fig. 15,).

Regarding claim 6, Morgandi in view of Peng teaches the cleaner according to claim 1, wherein the locking button is configured to have a pushed direction perpendicular to the first and second directions (wheel 13 is pushed in direction of arrow C, which is orthogonal to the first and second directions x1 and x2, see Morgandi paragraph [0071] and fig. 13).

Regarding claim 8, Morgandi in view of Peng teaches the cleaner according to claim 6, wherein the link assembly further includes: a stopper elastic member configured to allow the stopper to elastically return in a direction opposite to the pushed direction (elastic means 12, see Morgandi paragraph [0071], fig. 12, and fig. 13).

Regarding claim 9, Morgandi in view of Peng teaches the cleaner according to claim 1, wherein the link assembly further comprises 
one pair of locking buttons (two locking buttons 47 present although only one is labeled, see Peng fig. 3), 
one pair of stoppers (two locking gears 4 present although only one is labeled, see Peng fig. 3), 

a rotation shaft configured to interconnect the one pair of the stopper receivers as well as to form a rotation center of each of the first and second extension pipes (pin 5 interconnects shafts 1 and 2 and forms a rotation center, see Morgandi paragraph [0063], and figs. 12-13). 
It would have been obvious a person having ordinary skill in the art to combine the various supplemental elements of Peng and Morgandi, as doing so represents no more than the combination of known prior art elements according to known methods to yield predictable results.

Regarding claim 10, Morgandi in view of Peng teaches the cleaner according to claim 9, wherein the rotation shaft is spaced apart from an inner passage of each of the first and second extension pipes  (pin 5 is spaced apart from inner passage, see Morgandi fig. 14 and fig. 15).

Regarding claim 11, Morgandi in view of Peng teaches the cleaner according to claim 9, wherein the one pair of stoppers includes: one pair of insertion protrusions vertically spaced apart from the rotation shaft, and inserted into the stopper receiver (toothed elements 7 and 8 from have front teeth 71 and 81 suitable for engaging into seats 9 and 10, see Morgandi paragraph [0063] and fig. 12; Peng similarly uses toothed elements on locking gears 4 which engage in ring gear 42, see Peng fig. 3).

Regarding claim 12, Morgandi in view of Peng teaches the cleaner according to claim 11, wherein the one pair of insertion protrusions is arranged in a direction perpendicular to a longitudinal direction of any one of the first and second extension pipes (front teeth 71 and 81 are perpendicular to longitudinal axes x1 and x2 of the first and second extension pipes, see Morgandi paragraph [0063] and 

Regarding claim 13, Morgandi in view of Peng teaches the cleaner according to claim 1, and additionally teaches that it further comprises: a flexible hose provided between the first and second extension pipes so as to interconnect inner passages of the first and second extension pipes, and configured to have a variable length according to arrangements of the first and second extension pipes (flexible tubular element 4 is provided between, and interconnects rigid tubular elements 1 and 2, and is capable of varying in length based on arrangements thereof, see Morgandi fig.14 and fig. 15).

Regarding claim 14, Morgandi in view of Peng teaches the cleaner according to claim 13, and additionally teaches that the flexible hose is arranged in a longitudinal direction of each of the first and second extension pipes in the first arrangement (flexible tubular element 4 is in a longitudinal direction, see Morgandi fig. 14).



Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6, and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723